Allowable Subject Matter
Claims 1, 2, 4-12, 18, 19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the gating control circuit comprises a switch control circuit, and the switch control circuit further comprises a first switch control unit, a second switch control unit, a third switch control circuit, and a fourth switch control circuit; wherein the first switch control unit comprises an input terminal and an output terminal, the input terminal of the first switch control unit connects the VBUS terminal of the first USB interface, and the output terminal of the first switch control unit connects the first charging management circuit to control the VBUS terminal of the first USB interface to supply power for the first charging management circuit; the second switch control unit comprises an input terminal and an output terminal, the input terminal of the second switch control unit connects the VBUS terminal of the second USB interface, and the output terminal of the second switch control unit connects the first charging management circuit to control the VBUS terminal of the second USB interface to supply power for the first charging management circuit; the third switch control unit comprises an input terminal and an output terminal, the input terminal of the third switch control unit connects the VBUS terminal of the first USB interface, and the output terminal of the third switch control unit connects the second charging management circuit to control the VBUS terminal of the first USB interface to supply power for the second charging .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6 November 2021




/ARIC LIN/Examiner, Art Unit 2851    


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851